Citation Nr: 1455149	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-44 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for head tremors, to include as due to herbicide exposure.

2.  Entitlement to service connection for bilateral arm tremors (claimed as left hand tremors and right and left arm tremors), to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Michelle D. Powers, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1968, including service in the Republic of Vietnam from June 1967 to June 1968.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A hearing was held before the undersigned Veterans Law Judge by videoconference from the RO in October 2011.  A transcript of the hearing is of record.

The Board most recently remanded the above claims for further development in January 2014.  That development was completed, and the case has since been returned to the Board for appellate review.  The detailed procedural history of this appeal is provided in the Board's January 2014 decision.  In that decision, the Board granted the claim of entitlement to service connection for a prostate disorder.  The agency of original jurisdiction (AOJ) effectuated the Board's decision in an October 2014 rating decision; the Veteran has not challenged any aspect of that decision.  Thus, the Board finds that this issue is not in appellate status, and no further consideration is necessary.

A review of the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files reveals additional documents relevant to the present appeal, including VA treatment records in Virtual VA considered by the AOJ.  On review, these records show that the Veteran continues to receive treatment for his essential tremor, with no suggestion of a relationship to service.  Thus, this additional evidence does not materially alter the outcome of the case.  As such, the Board finds that return of the claims file to the VA examiner for an additional opinion is not necessary, and there is no prejudice to the Veteran in proceeding with adjudication of the claim.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In a November 2014 written submission in VBMS, the Veteran raised a claim of entitlement to service connection for diabetes mellitus, which is noted in VBMS as pending before the AOJ.  Thus, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during a period in which herbicide exposure is presumed.

2.  Head tremors did not manifest during service or within one year of separation and are not otherwise related to service.

3.  Bilateral arm tremors did not manifest during service or within one year of separation and are not otherwise related to service.


CONCLUSIONS OF LAW

1.  Head tremors were not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  Bilateral arm tremors were not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the Veteran with notification letters in October 2008 and April 2009, prior to the initial decision on the claims.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letters, the RO notified the Veteran of the evidence necessary to substantiate the claims and of the division of responsibilities in obtaining such evidence.  The letters also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  The record also includes written statements provided by the Veteran and his representative, as well as a transcript of the Board hearing.

The Veteran was afforded VA examinations in February 2012 and April 2012 in connection with his claims, and clarifying opinions were obtained in November 2012 and August 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports and opinions, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on examinations during which a history was solicited from the Veteran.  The adequate opinions also sufficiently address the central medical issues in this case to allow the Board to make a fully informed determination and are supported by rationale.  Id.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in October 2011.  The Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.
In addition, the VA examinations and clarifying opinions above were obtained in response to the Board's February 2012 and January 2014 remands.  On review of the remand directives and responsive actions, the Board finds that there was compliance with February 2012 and January 2014 remand directives.

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As organic diseases of the nervous system (such as essential tremor) and Parkinson's disease are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system (essential tremor) and Parkinson's disease, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, shall be presumed to have been exposed during such service to Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.307(d).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), including Parkinson's disease.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(ii).

When a claimed disability is not included as a presumptive disorder, the veteran may nevertheless establish service connection based on Agent Orange exposure with evidence of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997) (applying principle to Agent Orange exposure).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for head or bilateral arm tremors.

The Veteran contends that his current tremors may be a result of his exposure to Agent Orange during service.  See, e.g., October 2011 Bd. Hrg. Tr. at 15-16.

The Veteran's service personnel records confirm that he served in the Republic of Vietnam during a period in which herbicide exposure is presumed.  His service treatment records show no complaints, treatment, or diagnosis of tremors or Parkinson's disease.  On the June 1968 separation examination, all of the Veteran's relevant body systems were found to be normal, including his head, upper extremities, and neurologic system.

The Veteran has routinely reported a history of tremors beginning approximately ten years or more after his separation from service.  See, e.g., May 2007 VA Agent Orange examination (intermittent right arm tremor for fifteen years); September 2008 original claim (right arm tremor beginning in 1998); October 2008 Dr. G.B. private treatment record (initials used to protect privacy) (chronic right hand tremor for fifteen years); May 2011 VA neurological consultation (tremors since the late 1970s); October 2011 Board Hrg. Tr. at 15-16 (no tremors in service, first noticed symptoms in 1978); November 2012 VA neurology consultation (initially noticed shaking in late 1970s and early 1980s).  

In addition to the Veteran's reported history, the post-service medical evidence documents treatment providers observing the Veteran's tremors as early as January 1998.  See January 1998 Dr. J.B. private treatment record (observing Veteran's occasional chin tremor during a psychiatric evaluation).  During a December 2008 private neurological consultation with Dr. J.C., the Veteran presented with a chief complaint of a tremor present for twenty years.  Following examination, the Veteran was found to have a postural tremor involving his hand and head.  Dr. J.C. indicated that he discussed the etiology of essential tremor with the Veteran in detail, but there was no discussion documented in the record.  VA treatment records show that the Veteran has been treated for essential tremor, as well as a more recent, separate diagnosis of dyskinesia (a movement disorder), noted to be due to medication for his gastroparesis.  See, e.g., May 2011, February 2012, November 2012, and February 2013 VA treatment records.
The Veteran was afforded a VA examination in February 2012 and was diagnosed, in relevant part, with essential tremor.  The examiner determined that the Veteran did not have Parkinson's disease and that the essential tremor was not related to his military service.  In an April 2012 clarifying opinion following re-examination, the VA examiner confirmed his determination that the Veteran had essential tremor of the extremities and head, noting that there was a consensus between the VA and private neurologists that examined him as to the diagnosis.  The examiner noted the Veteran's history of symptoms and in-service herbicide exposure, and he determined that the Veteran did not present with the cardinal signs required for the diagnosis of Parkinson's disease.  The examiner indicated that essential tremor is a very common neurological problem, and that while the causes of essential tremor are unknown, it is not a disorder related to Parkinson's disease.

In a November 2012 clarifying opinion, the VA examiner indicated that the diagnosis of essential tremor was not related to the Veteran's military service, including heavy Agent Orange exposure.  In so finding, the examiner stated that exposure to toxins will produce the maximum tremor immediately or shortly after the exposure, and that in this case, the Veteran has a tremor that has increased in more recent years.  In an August 2014 clarifying opinion, the VA examiner confirmed that the Veteran's essential tremor was not connected or due to his Agent Orange exposure or other military activity, again noting that he did not have Parkinson's disease.

Initially, the record does not reflect that the Veteran has been diagnosed with Parkinson's disease (a disorder manifested by tremors).  The Veteran has also indicated that, to his knowledge, he does not currently have Parkinson's disease.  He has further stated that he would inform VA if he was given such a diagnosis.  See Bd. Hrg. Tr. at 13-15.  Indeed, the VA examiner explained that the Veteran did not have the required signs for this diagnosis, as discussed above.  Thus, the presumptive service connection provisions for Parkinson's disease are not for application in this case.

In addition, the record as discussed above shows that the Veteran has a current diagnosis of essential tremor and that his dyskinesia is a separately diagnosable disorder related to his gastroparesis medication.  As such, the Board now turns to the remaining question of whether the essential tremor is related to the Veteran's military service.

In regard to the Veteran's claim of tremors beginning in service, to the extent he made such a claim, the Board finds that such a diagnosis was not shown.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303(b); Walker, supra.  The service treatment records do not suggest that the Veteran had tremors during service, and the Veteran's relevant body systems were normal at the time of separation.  As such, there is actually affirmative evidence showing that the Veteran did not have tremors at the time of his separation from service.  Therefore, chronicity is not established in service.  In addition, the record contains no indication that the tremors manifested to a compensable degree within one year of the Veteran's military service.

The Veteran has routinely indicated that his tremors did not begin until at least ten years after service, as discussed above.  Nevertheless, the Board acknowledges the Veteran's February 2009 written submission indicating that he experienced tremors during service, which then stopped after service and began again around the early 1980s.  The Veteran is certainly competent to report as to the observable symptoms he experiences and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, this allegation as to the onset of observable symptoms during service is inconsistent with the contemporaneous record, as well as the remainder of the Veteran's statements of record, as discussed above.  Thus, the Board finds this statement not credible evidence to establish in-service onset of tremors, to the extent the Veteran makes this allegation.  Moreover, the record does not reflect, nor does the Veteran contend that there has been continuity of symptomatology since service, in the February 2009 written statement or otherwise.

In addition to the lack of evidence showing that tremors manifested during service or within close proximity thereto, the weight of the evidence of record does not link the Veteran's tremors to his military service.

The medical opinions from the VA examiner, taken together, address the question of whether the Veteran's current tremors are related to service, including herbicide exposure, and weigh against the claim.  The Board notes that the examiner's rationale is arguably not exhaustive; however, he performed a thorough review of the evidence in the claims file, including the Veteran's treatment records and contentions.  In reading the examinations and opinions as a whole and in the context of the evidence of record, the Board finds that the examiner's determinations, which address the central medical issues in this case, were based on an analysis of the evidence and current medical understanding, and are therefore entitled to probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

Moreover, there is no contrary medical opinion of record as to the nature of the Veteran's current tremors.  The remainder of the medical evidence does not suggest a link between the Veteran's tremors and service, and the record does not reflect, nor does the Veteran contend that his tremors may be related to any other injury, disease, or event in service other than herbicide exposure.  Again, Dr. J.C. indicated that he discussed the etiology of essential tremor with the Veteran in detail, but the discussion is not documented in his December 2008 written submission.  In any event, the Board finds that further clarification of this opinion is not needed, as the remainder of the medical evidence provides the necessary information to decide the claim, and the Veteran testified at the Board hearing (which was after this consultation) that no medical professional had provided him with a link between his Agent Orange exposure and tremors.  See Bd. Hrg. Tr. at 15.  Cf. Savage v. Shinseki, 24 Vet. App. 259, 269 (2011) (noting that when a private examination report reasonably appears to contain information necessary to properly decide a claim but is unclear or not suitable for rating purposes, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed); 38 C.F.R. § 4.2.  In addition, it appears that Dr. J.C. was aware that the Veteran was seeking VA benefits at the time of the consultation, as he copied the "Veterans Affairs Office" in his letter, but he did not provide an opinion linking the Veteran's current tremors to his military service.

The Board has considered the statements of the Veteran and his representative.  Again, the Veteran is competent to report as to the observable symptoms he experiences and their history.  However, competence must be distinguished from probative weight.  To the extent that the Veteran is competent to opine on this matter, the Board finds that the specific, reasoned opinions of the medical provider are of greater probative weight than his more general lay assertions in this regard.  The medical provider has training, knowledge, and expertise on which he relied to form his opinions, and he provided rationale for them.

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claims.  As such, the benefit-of-the-doubt rule does not apply, and the claims are denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for head tremors, to include as due to herbicide exposure, is denied.

Entitlement to service connection for bilateral arm tremors (claimed as left hand tremors and right and left arm tremors), to include as due to herbicide exposure, is denied.


____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


